OpinioN by
Judge Pryor :
There can be no appeal to this court from a judgment rendering a divorce. It is final and not the subject of reversal. The question involved in this case was as to the validity of the marriage, and this being established the divorce followed. Independently of this fact, it appears that these parties lived together as man and wife for many years and raised a family of children, having been married in the state of Illinois, where the doctrine of the common law prevails, or if not, where such marriages are not invalid. That it was a sham marriage to avoid the penal laws of Kentucky, after a recognition of the marital rights for so long a time, will not constitute a defense by the husband. The marriage being established, whether the court below should have granted the divorce is a question this court has no power over, and no examination of the facts have been made with that view. The compromise made with the wife during the pendency of the action should not have been enforced. There is no complaint of the allowance temporarily made, and if there was there is nothing in the record showing it to have been erroneous.
Judgment affirmed.